Order entered March 8, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01287-CR

                               LARRY DELL CARR, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-84313-2017

                                           ORDER
       Before the Court is court reporter Denise Condran’s March 6, 2018 first request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before April 9, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE